DAVIS, J.
The appellant performed the duties of jailer for Pinal County from January 1, 1897, until January 1, 1898, under the employment of W. C. Truman, the sheriff of said county. At the time of entering upon the discharge of said duties the appellee’s board of supervisors had fixed1 no salary or compensation for the services to be rendered by him; but for the months of January, February, Máreh, and April, upon demand properly presented to the board, there was allowed and paid to him compensation at the rate of seventy-five dollars per month. On April 27, 1897, by an order duly made and entered upon its minutes, the board of supervisors fixed the salary of the jailer at fifty dollars per month, to take effect May 1, 1897, which order was not subsequently during said year modified or rescinded. The appellant, however, ignoring this action of the board, presented, at quarterly periods, his demands for services as jailer for the months *195of May to December, inclusive, at the rate of one hundred dollars per month, upon which the board allowed and ordered paid the sum of fifty dollars per month, disallowing the claims as to the balance. The appellant refused to accept the allowance of the board in satisfaction of his demands, and on January 15, 1898, brought suit in the district court to recover the full amount of eight hundred dollars thereon, as the reasonable value of the eight months’ services. The complaint sets forth a quantum meruit claim against the county, with no attack upon, or allegation respecting, the board’s action of April 27, 1897, in fixing the salary of the jailer. This’ act of the board is pleaded as a defense in the answer, and is an admitted fact in the ease, the controversy being only as to its legal effect. The cause was tried and determined in the lower court upon the theory that the board had the right to fix the jailer’s salary, and, having done so, his recovery for services performed thereafter must be limited to the compensation thus provided. Upon the admissions of the answer, judgment was rendered in favor of Truman for the sum of four hundred dollars, and from that judgment he prosecutes this appeal. His reliance for a reversal is based upon the rulings of the trial court in excluding testimony tending to prove the reasonable value of his services as jailer, and that the salary fixed by the board for said services was not a reasonable compensation. Act No. 87 of the Session Laws of 1893 provides that “for the safe-keeping of prisoners confined in jail or under guard the sheriff shall be allowed to employ a jailer, whose compensation shall be fixed by the board of supervisors at not exceeding one hundred dollars per month.” In so far as it affects the ease at bar, we are of the opinion that the action of the board of supervisors in fixing the salary of the jailer at fifty dollars per month is a final and conclusive determination against the appellant, and is the sole measure of the compensation which he can claim. In fixing this amount, the board exercised discretion, the good faith of which, so far as the record shows, has never been, and is not now questioned. The rate of salary was established to take effect May 1st, and the continued performance of the duties of the position by the appellant during the succeeding eight months cannot be treated otherwise than as an implied acceptance by him of the new terms of compensation. There is no constitutional or statutory; *196limitation in this territory to prevent the decrease of an officer’s compensation when it takes effect prospectively, nor was there any legal obligation resting upon the appellant which required him to continue in the performance of the duties of jailer at a salary which was not remunerative. The point has been urged upon us in this case, that, while it is the manifest intention of the statute to confer upon the sheriff, who is responsible for the safe-keeping of the prisoners, the authority to select and employ the jailer, it could not have been the intention of the lawmakers to also invest the board of supervisors with the power ‘to practically deprive him of this privilege through an arbitrary adjustment of the compensation. The force of this argument is readily conceded, and we would not be understood as holding that an action of the board, taken arbitrarily, without investigation, or through prejudice, could not be reviewed in a direct proceeding, upon proper allegations ; but the case before us presents no question of that kind. In this suit the appellant was not entitled to inquire into the reasonableness of the compensation, and the proffered testimony was rightly excluded. The judgment of the district court is affirmed.
Street, C. J., and Sloan, J., concur.